Citation Nr: 0914726	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  02-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis in joints other than the right knee, claimed as 
cervical spine and left hip disability.

2.  Propriety of the reduction of the Veteran's VA benefits 
to the 10 percent rate due to incarceration.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1979.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Procedural history

In a January 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
osteoarthritis.  The Veteran perfected an appeal of this 
decision.  [The issue was subsequently recharacterized as 
reflected on the title page in light of the RO's grant of 
service connection for a right knee disability and the 
Veteran's unclear presentation as to the particular joints 
for which he sought service connection.]  

In September 2004, the Board remanded the claim for 
additional evidentiary and procedural development.  After 
such was accomplished, the RO issued a supplemental statement 
of the case (SSOC) in April 2005 which continued to deny the 
claim.

In October 2005, the Board issued a decision which denied the 
claim.  The Veteran appealed the Board's October 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated June 30, 
2008, the Court vacated the Board's decision as to the 
service connection claim and remanded the issue.  The 
contents of the Court's Order will be described below.  The 
case was subsequently returned to the Board.

Meanwhile, a June 2007 RO rating decision proposed to reduce 
the Veteran's VA benefits to the 10 percent rate due to the 
Veteran's incarceration.  An August 2007 rating decision 
implemented the proposal, and the Veteran's benefits were 
reduced to the 10 percent rate, effective December 1, 2004.

As will be detailed further below, in September 2007 the 
Veteran filed a notice of disagreement (NOD) as to the 
reduction in VA benefits.  A statement of the case (SOC) has 
not been issued as to that matter.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In October 2005, the Board denied the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a medial meniscectomy of 
the right knee with leg shortening.  The Veteran appealed the 
denial to the Court, which affirmed the Board's October 2005 
decision as to this issue in its June 2008 decision.  
Accordingly, that issue has been resolved and is no longer on 
appeal.  


REMAND

Reasons for remand

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA)

The Court's June 2008 Memorandum Decision held that the Board 
erred in its conclusion that VCAA notice requirements had 
been satisfied for the Veteran's service connection claim, 
and that VA failed to overcome the presumption of prejudice 
associated with this notice error.  See the June 2008 
Memorandum Decision, pages 5-6.  Proper notification to the 
Veteran of the provisions of the VCAA must be provided, in 
particular the evidence necessary to substantiate his claim 
and which portion of the evidence is to be provided by him 
and which part VA would assist him in obtaining.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Issuance of a SOC

As was described in the Introduction above, in August 2007 
the RO reduced the Veteran's benefits to the 10 percent rate 
due to incarceration.  The Veteran has since expressed 
disagreement as to that decision.  See the September 23, 2007 
statement from the Veteran. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the AOJ 
so that a SOC may be issued.  Thus, the AOJ must issue a SOC 
as to the reduction issue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of propriety of 
reduction of VA benefits to the 
10 percent rate due to incarceration.  
In connection therewith, the Veteran 
and his representative should be 
provided with appropriate notice of 
his appellate rights.

2.  VBA should send the Veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include the evidence necessary to 
substantiate his claim and which 
portion of the evidence is to be 
provided by him and which part VA 
would assist him in obtaining.  
The Veteran should also be 
provided with the notification 
requirements as outlined by the 
Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

3.  After undertaking any 
additional development deemed by 
it to be appropriate, VBA should 
readjudicate the Veteran's claim 
of entitlement to service 
connection for degenerative 
arthritis in joints other than 
the right knee.  If the benefit 
sought on appeal remains denied, 
in whole or in part, VBA should 
provide the Veteran with a SSOC 
and allow an appropriate period 
of time for response.  The case 
should then be returned to the 
Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



